Citation Nr: 0931003	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-24 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

1.  Entitlement to an increased rating for the service-
connected left knee disability, status post-operative medial 
meniscectomy with anterior cruciate ligament (ACL) 
reconstruction, on the basis of instability, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for the service-
connected left knee osteoarthritis with painful motion, 
evaluated as 20 percent disabling from February 20, 2004 to 
September 31, 2006, 10 percent disabling from October 1, 2006 
to June 25, 2008, and 20 percent disabling since June 26, 
2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to September 
1982 with subsequent service in the Army National Guard.

This case comes before the Board of Veterans' Appeals on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

Included within 38 C.F.R. § 4.71a are multiple Diagnostic 
Codes (DC's) that evaluate impairment resulting from service-
connected knee disorders, including DC 5256 (ankylosis), 
DC 5257 (other impairment, including recurrent subluxation or 
lateral instability), DC 5258 (dislocated semilunar 
cartilage), DC 5259 (symptomatic removal of semilunar 
cartilage), DC 5260 (limitation of flexion), DC 5261 
(limitation of extension), DC 5262 (impairment of the tibia 
and fibula), and DC 5263 (genu recurvatum).  

Additionally, degenerative or traumatic arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, 
DCs 5003, 5010.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC's, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under DC 
5003.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Important for this case, the VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under DC's 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DC's 5003 and 5257, provided that a separate rating is 
based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

In this case, the Veteran holds separate compensable ratings 
based upon instability (DC 5257) and limitation of motion (DC 
5010-5260).  The record clearly reflects that the Veteran has 
properly appealed the evaluation assigned for his service-
connected left knee instability under DC 5257.  See RO rating 
decision dated December 2005; NOD received January 2006; SOC 
issued July 2007; and VA Form 9 received August 2007.  The RO 
has certified this issue for appeal.

The record also clearly indicates that the Veteran has 
properly appealed the evaluation assigned for his left knee 
osteoarthritis with painful motion under DC 5010-5260.  See 
RO rating decision dated July 2006; NOD received June 2007; 
SOC issued August 2007; and VA Form 9 received August 2007.  
However, the RO has not certified this issue for appeal based 
upon a determination that an October 2008 rating decision 
constituted a "complete grant" of the Veteran's appeal with 
regard to this issue.

It is a well-established principle that a veteran is presumed 
to seek the maximum available benefit for a disability and 
that, unless a claimant expressly states satisfaction with a 
rating, a claim that fails to award the maximum benefits 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The RO's October 2008 rating decision assigned a 20 percent 
rating for the service-connected osteoarthritis of the left 
knee, on the basis of limitation of leg motion effective June 
26, 2008, and did not reverse its prior rating reduction 
decision assigning a 10 percent evaluation for the time 
period from October 1, 2006 to June 25, 2008.  Notably, the 
RO's October 2008 rating decision recognized that a higher 30 
percent evaluation was available under the applicable 
schedular criteria.

In this case, the Veteran has not withdrawn his appeal 
concerning the evaluation for the service-connected left knee 
osteoarthritis with limitation of motion and the maximum 
benefit allowed by law has not been assigned, particularly 
for the time period from October 1, 2006 to June 25, 2008 
which the Veteran specifically disputed.  Thus, this issue is 
currently on appeal before the Board.  AB, 6 Vet. App. at 38.

In a VA Form 21-4138 filing received in March 2005, the 
Veteran requested the RO to obtain his VA Vocational and 
Rehabilitation Folder for consideration of this claim.  These 
records have not been obtained.  Additionally, the record is 
not clear as to whether the VA clinical records that have 
been obtained include those from the Vancouver, Washington, 
VA Hospital (VAH), which the Veteran also requested the RO to 
obtain.

VA treatment records are deemed constructively of record.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The case, 
therefore, must be remanded so that the relevant VA records 
identified by the Veteran can be associated with the claims 
folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available clinical records 
of treatment for the service-connected 
left knee disability from the Vancouver, 
Washington, VAH as well as all available 
clinical records of treatment for the 
service-connected left knee disability 
from the Portland, Oregon VA Medical 
Center (VAMC) since March 2009.

2.  Associate with the claims folder all 
records pertaining to the Veteran's 
evaluation for eligibility to participate 
in VA's Vocational Rehabilitation program.

3.  Upon completion of the above, 
readjudicate the claims, including, but 
not limited to the issue concerning the 
evaluation for left knee osteoarthritis 
with painful motion with consideration of 
all evidence of record since the August 
2007 SOC.  If any benefit sought on appeal 
remains denied, provide the Veteran and 
his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

